         Case 1:20-cr-00101-SPW Document 27 Filed 01/25/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                   BILLINGS DIVISION



 UNITED STATES OF AMERICA,                          CR 20-I0I-BLG-SPW


                      Plaintiff,
                                                    ORDER
 vs.



 JERARD DAVID THREEFINGERS,

                      Defendant.


       Before the Court is Defendant Threefingers's motion in limine to prevent the

government from introducing preliminary breath test(PBT)results in this case.

(Doc. 21). The government, in its response, agreed that it will not use PBT results

in its case-in-chief and stated that it would only seek to introduce PBT results for

cross-examination purposes if Defendant elects to testify. (Doc. 24 at 2). The

government indicated that ifthe issue arises at trial, it will raise the issue with the

Court prior to proceeding. (Doc. 24 at 2). Defendant did not file a reply.

       Accordingly,

       IT IS ORDERED that Defendant's motion in limine to exclude PBT results


(Doc. 21) is GRANTED.
Case 1:20-cr-00101-SPW Document 27 Filed 01/25/21 Page 2 of 2
